Order, Family Court, Bronx County (Alma Cordova, J.), entered on or about April 21, 2009, which denied petitioner wife’s objections to the Support Magistrate’s order of support, unanimously affirmed, without costs.
Petitioner’s argument, that the 35-day period for filing objec*589tions under Family Court Act § 439 (e) never began running because the Family Court mailed the order of support directly to her rather than to her counsel (see CPLR 2103 [b]), is unpreserved since it was never raised before the Family Court. Were we to review this argument, we would find that in the objections to the order of support, petitioner’s counsel conceded that the 35-day period set forth in section 439 (e) indeed applied. Furthermore, the record shows that the court properly denied the objections since they were received by the clerk’s office approximately one week after the expiration of the applicable 35-day period (see e.g. Matter of Mazzilli v Mazzilli, 17 AD3d 680 [2005], lv denied, 5 NY3d 705 [2005]).
In view of the foregoing, we do not reach the arguments concerning the merits of petitioner’s objections to the order of support. Concur—Tom, J.P., Friedman, Catterson, Renwick and Manzanet-Daniels, JJ.